DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to Applicant's arguments and remarks filed on 03/21/2022.
	
Status of Rejections
The rejection(s) of claim(s) 5 is/are obviated by the Applicant’s cancellation(s). 
The rejection(s) of claim(s) 6 under 35 USC 112(b) is/are withdrawn in view of Applicant’s amendment(s). 
All other previous rejections are maintained.

Claim(s) 1-4, 6-11, and 13-18 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP2001355774A, Google Patent translation used for citations) in view of Doerr et al (US 2017/0321839 A1).

Claim 1: Kobayashi discloses a sacrificial anode in a meter (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi), the sacrificial anode comprising an anode body including one or more anodic metals (see e.g. page 4, paragraph starting with “In the second” of Kobyashi). 

Kobayashi does not explicitly teach that the sacrificial anode comprises a press fit anode body. Doerr teach a sacrificial anode for use in an internal recess for a fluid system (see e.g. abstract of Doerr) which is connected to the system via press-fitting (see e.g. abstract of Doerr). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kobayashi  so that the sacrificial anode is configured to have a press fit structure with the problem area as taught in Doerr because Doerr teaches this is a suitable connection mechanism for cathodic protection systems similar to Kobayashi.

The limitations claiming “wherein the anode body is pressed into a problem area of the meter, the problem area comprising screws of dissimilar metals including a cathodic metal that are subject to corrosion, wherein the screws of dissimilar metals fasten a printed circuit board to the meter; and wherein the anode body surrounds the screws of dissimilar metals and corrodes in place of the cathodic metal-of the problem area preserving the cathodic metal” are intended uses/functions of the anode because the claim is drawn to a sacrificial anode to be used in a meter, not the meter itself. MPEP § 2114 II states ‘A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Kobayashi in view of Doerr teaches all the structural limitations of the claim (“A sacrificial anode”) and thus renders this limitation obvious. 

Additionally, Kobayashi in view of Doerr discloses that the anode body is configured to be positioned in a problem area (area susceptible to corrosion) of the meter including a cathodic metal (see e.g. page 3, paragraph starting with “As such a” of Kobayashi), such that the anode body corrodes in place of the cathodic metal of the problem area preserving the cathodic metal (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi).

Claim 2: The claim is drawn to an intended use for the sacrificial anode of claim 1. Kobayashi in view of Doerr teaches all of the required claimed structure of the sacrificial anode and would be capable of being used with a cathodic metal that is aluminum.

Claim 3: Kobayashi in view of Doerr discloses that the one or more anodic metals is zinc (see e.g. page 4, paragraph starting with “In the second” of Kobyashi).

Claim 4: The claim is drawn to an intended use for the sacrificial anode of claim 1. Kobayashi in view of Doerr teaches all of the required claimed structure of the sacrificial anode and would be capable of being used in a problem area that is adjacent to an area having fastenings of dissimilar metals.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Warren (US 6,218,840 B1), Turgeon et al (US 2010/0289667 A1), Ward (US 5,594,167), and Doerr.

Claim 6: Kobayashi teaches a meter (see e.g. connecting paragraph of pages 3 and 4 of Kobayashi) comprising: a meter body (see e.g. connecting paragraph of pages 3 and 4 of Kobayashi), the gas meter including a first metal (see e.g. page 4, paragraph starting with “Here, the” of Kobayashi) and a sacrificial anode (see e.g. connecting paragraph of pages 3 and 4 of Kobayashi) comprising a second metal that is different from the first metal (see e.g. page 3, paragraph starting with “As such a” of Kobayashi), the second metal configured to corrode faster than the first metal to preserve the first metal (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi).

Kobayashi does not explicitly teach that the meter is a gas meter. Kobayashi deals mainly with corrosion of subterranean water pipeline systems including their meters (see e.g. page 3 of Kobayashi, paragraph starting with “Fig. 1 is a view” of Kobayashi). The corrosion of these structures is caused by dissimilar metals in an electrically conductive environment (see e.g. col 3, paragraph starting with “The present invention” of Kobayashi). Warren teaches that these corrosion issues also affect subterranean gas pipelines and their associated gas meters (see e.g. abstract and col 1, lines 59-67 of Warren). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathodic protection system of Kobayashi to be used for gas lines and meters because the fundamental issues of corrosion for the water lines is the same for the gas lines. 

Kobayashi in view of Warren does not explicitly teach that the gas meter comprises a printed circuit board attached to the meter body; a fastening coupling the printed circuit board to the meter body, the fastening comprising a first metal. Turgeon teaches a gas meter (see e.g. abstract) which utilizes a printed circuit board attached to the meter body (see e.g. [0044] of Turgeon) for an RF controller allowing for remote control (see e.g. [0006] of Turgeon) and fastening means for securing the meter frame together (see e.g. [0043] of Turgeon). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the meter of Kobayashi in view of Warren to include a printed circuit board attached to the meter body; a fastening coupling the printed circuit board to the meter body as taught in Turgeon because the printed circuit board allows for remote control and the fastening means secures the meter frame together.

Ward teaches that metallic screws (see e.g. col 6, lines 58-59 of Ward) are suitable for fastening gas meters (see e.g. abstract of Ward). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the meter of Kobayashi in view of Warren and Turgeon so that the fastenings are made of metal as taught in Ward because Ward teaches metallic screws are suitable for fastening gas meters. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

The limitation claiming the screws have a cathodic metal subject to corrosion is an intended use/function for the screws. MPEP § 2114 II states ‘A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Kobayashi in view of Warren, Turgeon, and Ward teaches metallic screws. Metals are subject to corrosion when put in corrosive environments. Furthermore, Kobayashi discloses the anode is zinc and sacrificial (see e.g. page 3, paragraph of “As such” of Kobayashi). Sacrificial anodes are designed to corrode so other metallic features of the device they protect do not. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the screw would be cathodic relative to the anode so that the anode correctly functions as a sacrificial anode.  

Kobayashi in view of Warren, Turgeon, and Ward teaches that anode is positioned around to the meter body (see e.g. page 3, paragraph starting with “In Fig 1” of Kobayashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the anode would also be positioned around/surround the fastening that secures the meter frame together. 

Kobayashi does not explicitly teach that the sacrificial anode is a press fit sacrificial anode and has a press fit structure with the problem area. Doerr teach a sacrificial anode for use in an internal recess for a fluid system (see e.g. abstract of Doerr) which is connected to the system via press-fitting (see e.g. abstract of Doerr). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kobayashi so that the sacrificial anode is configured to have a press fit structure with the problem area as taught in Doerr because Doerr teaches this is a suitable connection mechanism for cathodic protection systems similar to Kobayashi.

Claim 7: Kobayashi in view of Warren, Turgeon, Ward, and Doerr teaches that the meter further comprises a radio board (see e.g. [0007] of Turgeon). 

Claim 8: Kobayashi in view of Warren, Turgeon, Ward, and Doerr teaches that the first metal is a cathodic metal and wherein the second metal comprises one or more anodic metals (the anode is made of zinc and would have to be anodic relative to the first metal to properly function, see e.g. page 3, paragraph of “As such” of Kobayashi)).

Claim 10: Kobayashi in view of Warren, Turgeon, Ward, and Doerr teaches that the one or more anodic metals is zinc (see e.g. page 4, paragraph starting with “In the second” of Kobyashi).

Claim 11: Kobayashi in view of Warren, Turgeon, Ward, and Doerr teaches that the fastening defines a problem area of the meter and wherein the problem area is adjacent to an area having dissimilar metals (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi).

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Turgeon, Ward, and Doerr.

Claim 13: Kobayashi teaches a system for reducing corrosion at problem areas in a meter (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi)., the system comprising: a sacrificial anode (see e.g. connecting paragraph of pages 3 and 4 of Kobayashi) comprising a second metal that is different from a first metal (see e.g. page 3, paragraph starting with “As such a” of Kobayashi), the second metal configured to corrode faster than the first metal to preserve the first metal (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi), where the problem areas are areas of the meter that are subject to corrosion (see e.g. abstract of Kobayashi). 

Kobayashi does not explicitly teach a fastening coupling elements to body of the meter. Turgeon teaches a meter (see e.g. abstract) which utilizes fastening means for securing the meter frame together (see e.g. [0043] of Turgeon). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the meter of Kobayash to include the fastening means taught in Turgeon because the fastening means securing the meter frame together.

Ward teaches that metallic screws (see e.g. col 6, lines 58-59 of Ward) are suitable for meters (see e.g. abstract of Ward). It would have been obvious to a person having ordinary skill in the art at the time of filing that the meter of Kobayashi in view of Turgeon so that the fastening are made of metal as taught in Ward because Ward teaches metallic screws are suitable for meters. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Kobayashi in view of Ward teaches metallic screws. Metals are subject to corrosion when put in corrosive environments. Furthermore, Kobayashi discloses the anode is zinc and sacrificial (see e.g. page 3, paragraph of “As such” of Kobayashi). Sacrificial anodes are designed to corrode so other metallic features of the device they protect do not. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the screw would be cathodic relative to the anode so that the anode correctly functions as a sacrificial anode.  

Kobayashi in view of Turgeon and Ward teaches that anode is positioned around to the meter body (see e.g. page 3, paragraph starting with “In Fig 1” of Kobayashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the anode would also be positioned around/surround the fastening that secures the meter frame together. 

Kobayashi in view of Turgeon and Ward does not explicitly teach the fastening couples a printed circuit board to the meter. Turgeon teaches that circuit boards can be fastened to the meter using suitable means (see e.g. [0044] of Turgeon) allowing for the meter to use an RF controller. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kobayashi in view of Turgeon and Ward so that a printer circuit board is fastened to the meter as taught in Turgeon because Turgeon teaches the circuit board allows for the meter to use an RF controller.

Kobayashi does not explicitly teach that the sacrificial anode is a press fit sacrificial anode and has a press fit structure with the problem area. Doerr teach a sacrificial anode for use in an internal recess for a fluid system (see e.g. abstract of Doerr) which is connected to the system via press-fitting (see e.g. abstract of Doerr). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kobayashi so that the sacrificial anode is configured to have a press fit structure with the problem area as taught in Doerr because Doerr teaches this is a suitable connection mechanism for cathodic protection systems similar to Kobayashi.

Claim 14: Kobayashi does not explicitly teach that the meter further comprises a radio board. Turgeon teaches a gas meter (see e.g. abstract) which utilizes a radio board attached to the meter body (see e.g. [0044] of Turgeon) for an RF controller allowing for remote control (see e.g. [0006] of Turgeon). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the meter of Kobayashi to include a radio board attached to the meter body because the radio board allows for remote control. The radio board is positioned in the meter body and it would have been obvious to a person having ordinary skill in the art at the time of filing that the sacrificial anode, which is adjacent to the body, would be also be adjacent to the radio board. 

Claim 15: Kobayashi in view Turgeon, Ward, and Doerr teaches that the first metal is a cathodic metal and wherein the second metal comprises one or more anodic metals (see e.g. connecting paragraph of col 3 and 4 of Kobayashi).

Claim 17: Kobayashi in view of Turgeon Ward, and Doerr teaches that the one or more anodic metals is zinc (see e.g. page 4, paragraph starting with “In the second” of Kobyashi).

Claim 18: Kobayashi in view of Turgeon Ward, and Doerr teaches that the fastening defines a problem area of the meter and wherein the problem area is adjacent to an area having dissimilar metals (see e.g. page 2, paragraph starting with “SUMMARY OF THE” of Kobayashi). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Warren, Turgeon, Ward, and Doerr as applied to claim 6 above, and in further view of Egele et al (US 2014/0193222 A1).

Claim 9: Kobayashi in view of Warren, Turgeon, Ward, and Doerr does not explicitly teach that the cathodic metal is aluminum. Egele teaches that screws can be formed of aluminum (see e.g. [0012] of Egele), which is a suitable screw material and lightweight (see e.g. [0003] of Egele). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Kobayashi in view of Warren, Turgeon, Ward, and Doerr so that the cathodic metal is aluminum as taught in Egele because Egele teaches aluminum is a lightweight and suitable material for screws and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Additionally, the aluminum satisfies the material requirements of Kobayashi in view of Ward. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Turgeon, Ward, and Doerr as applied to claim 6 above, and in further view of Egele.

Claim 16: Kobayashi in view of Turgeon, Ward, and Doerr does not explicitly teach that the cathodic metal is aluminum. As explained above, Ward teaches the screw is metal. Egele teaches that screws can be formed of aluminum (see e.g. [0012] of Egele), which is a suitable screw material and lightweight (see e.g. [0003] of Egele). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Kobayashi in view of Turgeon, Ward, and Doerr so that the cathodic metal is aluminum as taught in Egele because Egele teaches aluminum is a lightweight and suitable material for screws and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Additionally, the aluminum satisfies the material requirements of Kobayashi in view of Ward.

Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
On page(s) 6-7, the Applicant argues that the “intended use” argument of the previous rejection of claim 1 wherein the anode body press fit into a problem area was incorrect. This is not considered persuasive. Claim 1 is drawn to a sacrificial anode used with a meter. Any limitation relating to how that anode is connected to the meter, such as having it press fit, would be considered intended use. However, claim 1 has been amended to positively recite a press fit structure for the anode now. 

On page(s) 8-9, the Applicant argues that none of the references anticipate or disclose having press-fit anode surround fastenings in a meter. This is not considered persuasive. The prior art on the record shows that press-fit connections are known and use for sacrificial anodes. Although no reference might not show a press fit connection explicitly for a meter, it is well within the skill of a person having ordinary skill in the art at the time of filing to adapt all suitable forms of anode connection to a meter suffering from a corrosion environment. Likewise, the relative position of the anodes to the corroding material would be within the ability of a person having ordinary skill in the art at the time of filing, especially given the disclosure of Kobayashi, which discloses that the anode is positioned around to the meter body (see e.g. page 3, paragraph starting with “In Fig 1” of Kobayashi).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795